DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims:

Claims 12-20 are cancelled.

The above changes have been made to place the application into condition for allowance in light of the allowability of claims 1-11 for the reasons noted below and also in view of Applicant’s election without traverse in the reply filed 17 June 2021 as also noted below.



Election/Restrictions
Claims 12-19, withdrawn without traverse as noted in the reply filed 17 June 2021, have been cancelled because claims 1-11 are allowable for the reasons noted in further detail below.

Claim Objections
Applicant’s amendments to claims 5 and 11 in the reply filed 1 February 2022 are acknowledged and accordingly the claim objections thereto for the reasons indicated in the office action mailed 1 October 2021 are hereby withdrawn.

Reasons for Allowance
Claims 1-8 and 10-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: The prior art of record does not disclose or render obvious to the skilled artisan an analyzer that is configured to estimate a degree of deterioration by input of the received environmental parameters and operating parameters into a deterioration model, when considered in combination with the other limitations recited in the instant claim.
As to claims 2-8, 10, and 11: 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOHN M ROYSTON/Examiner, Art Unit 2856           

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856